In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-037 CV

____________________


IN RE KIHEEM GRANT




Original Proceeding



MEMORANDUM OPINION (1)
	Kiheem Grant filed a petition for writ of mandamus on January 27, 2005.  The
relator was convicted in Cause No. 91790 in the 252nd District Court of Jefferson County,
Texas.  Grant filed notice of appeal, and this Court docketed Appeal No. 09-04-518 CR. 
On December 8, 2004, we received the trial court's certification that the appellant had the
right of appeal.  See Tex. R. App P. 25.2(d).  On January 11, 2005, we transferred the
appeal to the Sixth Court of Appeals pursuant to a docket equalization order.  
	The relator contends the trial court violated a ministerial duty by not granting an
evidentiary hearing on Grant's motion to withdraw his guilty plea.  Exclusive jurisdiction
over Cause No. 91790 is currently vested in the Sixth Court of Appeals.  See Tex. R. App.
P. 25.2(b),(g).  The relator failed to demonstrate that he is entitled to the relief sought
through an original proceeding for writ of mandamus.  See Tex. R. App. P. 52.8(a).  The
petition for writ of mandamus is therefore denied.  Because the issues raised in the petition
may be raised in the appeal, we express no opinion on the merits of the issues presented
in the petition.  
	WRIT DENIED.
										PER CURIAM
Opinion Delivered March 17, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.							


1. Tex. R. App. P. 47.4.